         Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 1 of 44




                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

MOBILE NETWORKING SOLUTIONS, LLC,

              Plaintiff,

vs.                                                  CASE NO. 1:21-cv-______


E*TRADE FINANCIAL HOLDINGS, LLC,                     JURY TRIAL DEMANDED

              Defendant.



                COMPLAINT FOR PATENT INFRINGEMENT

       Mobile Networking Solutions, LLC (“MNS”) files this Complaint for Patent
Infringement against E*Trade Financial Holdings, LLC (“E*Trade”) for
infringement of U.S. Patents Nos. 7,543,177 and 7,958,388 relating to large-scale
data storage, processing, and management.
                                         PARTIES
        1.    MNS is a limited liability company organized and existing under the
laws of the State of Texas with its principal place of business at 1400 Preston Road,
Suite 483, Plano, Texas 75093.
        2.    E*Trade is a Delaware limited liability company headquartered in
Arlington, Virginia, and registered to do business in Georgia.
        3.    E*Trade may be served through its registered agent, Corporation
Service Company, 40 Technology Pkwy South, #300, Norcross, Georgia 30092.



MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                   1
         Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 2 of 44




        4.    E*Trade is an online financial services firm that provides a trading
platform geared for digitally inclined investors and traders. E*Trade executes
millions of financial transactions a day generating large amounts of data.
        5.    To manage and access this vast amount of data, E*Trade has developed
a cloud data lake to provide enterprise-wide reporting and analytic capabilities
across platforms.
        6.    E*Trade stores data in Hadoop clusters using HDFS.                  See
https://www.elastic.co/elasticon/tour/2018/chicago/elastic-at-etrade.
                            JURISDICTION AND VENUE
        7.    This is an action under the patent laws of the United States, 35 U.S.C.
§§ 1, et seq. and namely §§ 271, 281, and 284-285, for infringement by E*Trade
of U.S. Patent Nos. 7,543,177 (the “’177 Patent”) and 7,958,388 (the “’388 Patent”)
(collectively, the “Patents-in-Suit”).
        8.    This Court has subject-matter jurisdiction pursuant to 28 U.S.C. §§
1331 and 1338(a).
        9.    E*Trade is subject to general and specific personal jurisdiction of this
Court based upon its regularly conducted business in this district giving rise to this
action and has established minimum contacts with this forum such that the exercise
of jurisdiction over E*Trade would not offend traditional notions of fair play and
substantial justice.
        10. E*Trade, directly and through subsidiary business units, has committed
and continue to commit acts of infringement in this district pursuant to 35 U.S.C. §
271(a) by making, using, selling, offering to sell, testing, deploying, and exercising
control and obtaining beneficial use in this district of products and services that
infringe the asserted MNS patents.


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                   2
         Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 3 of 44




       11.    Venue is proper in this judicial district pursuant to 28 U.S.C. §
1400(b) and 28 U.S.C. § 1391.
       12.    Venue is proper in this district pursuant to 28 U.S.C. § 1400(b) as
E*Trade maintains an office and data center in this district at 1650 Union Hill Road,
Alpharetta, GA 30005.
                                  THE MNS PATENTS
       13.    MNS is the owner by assignment of all right, title, and interest in and
to U.S. Patent Nos. 7,543,177 and 7,958,388 (the “Asserted Patents”), both titled,
“Methods and Systems for a Storage System.”
       14.    A true and correct copy of the ’177 patent is attached as Exhibit A.
       15.    A true and correct copy of the ’388 Patent is attached as Exhibit B.
       16.    MNS possesses all rights of recovery under the Asserted Patents.
       17.    The Asserted Patents issued from continuations of Application No.
10/284,199 filed on October 31, 2002.
       18.    The U.S. Patent Office issued the ’177 Patent on June 2, 2009, after a
full examination based upon an application filed by inventors Melvin James Bullen,
Steven Louis Dodd, William Thomas Lynch, and David James Herbison.
       19.    The Examiner stated the following reasons for allowing the claimed
subject matter of the ’177 Patent:

       Regarding claim 1, the prior art does not disclose or reasonably
       suggest, in combination with the remaining limitations, a switch
       controller that executes software, including a routing algorithm and a
       management system capable of receiving fault messages from the
       memory section controllers and inactivating the memory section
       corresponding to the fault message received by changing the routing
       algorithm.



MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                    3
         Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 4 of 44




       Regarding claim 26, the prior art does not disclose or reasonably
       suggest, in combination with the remaining limitations, a management
       system determining a routing algorithm for use by a switch controller
       that executes software, including the routing algorithm, to configure a
       selectively configurable switch in connecting the memory section and
       an interface and the management system removing from service the
       memory section from which the fault message was received by
       changing the routing algorithm.

       Regarding claim 40, the prior art does not disclose or reasonably
       suggest, in combination with the remaining limitations, programmable
       means for switching data being transmitted between the means for
       storing and one or more interfaces based on a routing algorithm and
       means for receiving the fault message, removing from service the
       means for storing from which the fault message was received by
       changing the routing algorithm.

       20.    The U.S. Patent Office issued the ’388 Patent on June 7, 2011, after a
full examination based upon an application filed by the same inventors.
       21.    The Examiner stated the following reasons for allowing the claimed
subject matter of the ’388 Patent: “the prior art does not teach or reasonably suggest
providing, by the management system, the routing algorithm to the switch controller
and determining, by the management system in response to the detecting, a new
routing algorithm that redirects data for the memory device to a replacement memory
device; and providing the new routing algorithm to the switch controller.”
       22.    The Abstract of the Asserted Patents describes the claimed subject
matter as being directed to “[a] storage system that may include one or more memory
sections, one or more switches, and a management system . . . [t]he memory sections
include memory devices and a section controller capable of detecting faults with the
memory section and transmitting messages to the management system regarding



MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                   4
         Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 5 of 44




detected faults. The storage system may include a management system capable of
receiving fault messages from the section controllers and removing from service the
faulty memory sections . . . [a]dditionally, the management system may determine
routing algorithms for the one or more switches.”
       23.    Figure 6 in the specification of the Asserted Patents is a functional
diagram exemplifying the claimed subject matter:




       24.    The inventors recognized and noted in the specification that large-scale


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                   5
         Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 6 of 44




storage systems suffered from problems in throughput for high-volume, real-time
applications.
       25.      In operation, the switches, memory sections, and management system
of the Asserted Patents receive fault messages from the memory section controllers
and remove from service the memory section from which the fault message was
received, and the management system may further determine an algorithm for use
by a switch fabric in interconnecting the memory sections and external device
interfaces and instruct the switch to executed the determined algorithm. ’177 Patent
at 2:21-34.
       26.      Those of skill in the art at the time of the inventions claimed in the
Asserted Patents would recognize that the claimed subject matter addresses
performance limitations inherent in disk storage technologies such as input/output
bottlenecks and improves network operations in the event of signal and/or equipment
failure by improving fault management in storage systems.
       27.      A person of ordinary skill in the art would recognize that the claimed
subject matter of the ’177 and ’388 Patents is directed to improvements to large-
scale storage management systems, in particular large capacity storage required to
deliver high-volume, real-time application memory access. See ’177 at 2:3-7.
       28.      For example, online transaction processing (OLTP) systems facilitate
and manage transaction-oriented applications, typically for data entry and retrieval
transaction processing in which the system responds immediately to user requests.
Common examples of OLTP systems are time-critical financial transaction
processing systems, eTrading, brokerage, electronic banking (e.g., ATM
transactions), and e-commerce systems.
       29.      To a person of ordinary skill in the art at the time of the invention,


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                   6
         Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 7 of 44




transaction processing means information processing that is divided into individual,
indivisible operations called transactions. Each transaction must succeed or fail as
a complete unit. A transaction cannot remain in an intermediate state.
       30.    A disadvantage, recognized by the inventors, of prior art systems is
their susceptibility to service disruptions as a consequence of their online, real-time
functionality. Operations can be severely impacted if the system is unavailable due
to data corruption or system failures.
       31.    In the ’177 and ’388 Patents, “fault management” refers to attempting
to detect faults and take corrective action in response to the detection of a fault. ’177
at 8:13-22.
       32.    The consequence of service disruptions is heightened in large-scale
storage systems comprising mechanical disk drives and solid-state disk storage
systems that may be combined in cached disk arrays under common program
control. See ’177 at 1:31-54. These systems may house an organization’s mission-
critical application data, so throughput and fault resilience are particularly important.
       33.    A person of ordinary skill in the art at the time of the invention would
understand that throughput in the context of the claimed inventions refers generally
to workload, the volume of transactions per time period that the storage system is
capable of handling. Effective fault management is important for maintaining
throughput and ensuring system operations is not disrupted by events such as, for
example, a catastrophic failure of a memory section. ’177 at 7:48-53.
       34.    Examples of memory section faults include a failure to write to a
magnetic storage device due to a power failure (’177 at 8:23-29), failure of a memory
device in a cached disk array (’177 at 8:40-49), or an entire memory section fault
(’177 at 8:50-63).


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                      7
         Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 8 of 44




       35.      Before the inventions claimed in the ’177 and ’388 Patents, large-scale
storage systems for real-time applications lacked effective fault detection and
management for providing and maintaining sufficient throughput and fault
resiliency.
       The Asserted Claims
       36.      Claim 1 of the ’177 Patent is directed to a storage system apparatus
featuring, among other structural requirements and functionality, memory sections,
switches including a switch controller that stores and executes a routing algorithm
configuring a switch fabric, and a management system capable of: receiving fault
messages; inactivating memory sections corresponding to a fault message by
changing the routing algorithm; and providing the determined routing algorithm to
the switch controller for execution.
       37.      Claim 1 of the ’177 Patent recites:
        1. A storage system, comprising:
              (a)     one or more memory sections, including:
                      (i) one or more memory devices having storage locations for
                          storing data, and
                      (ii) a memory section controller capable of detecting faults in the
                          memory section and transmitting a fault message in response
                          to the detected faults;
              (b)     one or more switches, including:
                      (i) one or more interfaces for connecting to one or more external
                          devices;
                      (ii) a switch controller that executes software, including a routing
                          algorithm; and


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                       8
         Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 9 of 44




                     (iii) a selectively configurable switch fabric connected to one or
                          more memory sections and the one or more interfaces and
                          interconnecting the memory sections and the one or more
                          interfaces based on the routing algorithm stored in the switch
                          controller; and
             (c)     a management system capable of receiving fault messages from
                     the memory section controllers and inactivating the memory
                     section corresponding to the fault message received by changing
                     the routing algorithm, and wherein the management system is
                     further capable of determining and changing the routing
                     algorithm for use by the selectively configurable switch fabric in
                     interconnecting the memory sections and the one or more
                     interfaces, providing the determined routing algorithm to the
                     switch controller, and instructing the switch controller to execute
                     the determined routing algorithm.

       38.     A person of ordinary skill in the art at the time of the invention would

recognize that claim 1 of the ’177 Patent is directed to an improved large-scale

storage management system for delivering high-volume, real-time application

memory access and fault management.

       39.     Claim 1 represents an advance over the prior art by, among other things,

providing a memory section controller capable of detecting faults and transmitting a

fault message in response to detected faults, switches including a switch controller


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                     9
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 10 of 44




and selectively configurable switch fabric connecting memory sections based upon

a routing algorithm stored in the switch controller, and a fault management system

capable of receiving fault messages from the memory section controllers and

inactivating the memory section corresponding to the received fault message by

changing the routing algorithm. ’177 at 28:42-67.

       40.    ’177 Patent Fig. 6 is a functional diagram illustrating the novel system

of claim 1:




MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                  10
           Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 11 of 44




       41.     Conventional switches may be implemented in a switch fabric of

known type (e.g., “IP switch fabric, an FDDI switch fabric, an ATM switch fabric,

and Ethernet switch fabric, an OC-x type switch fabric, or a Fibre channel switch

fabric,” ’177 at 13:24-29); however, they are arranged, managed, and operated in an

unconventional and novel way according to ’177 claim 1.

       42.     In claim 1, a novel switch controller executes a routing algorithm

promulgated by the management system, which is capable of determining and

changing the routing algorithm and instructing the switch controller to execute the

determined routing algorithm to accommodate and overcome faults in a memory

section.

       43.     In the event the section controller detects a fault (e.g., through the use

of the Header/Test interface 63, referring to ’177 Patent Fig. 5), the controller may

transmit fault information such as time, component, and type of fault to the

management system. ’177 at 12:54-58.

       44.     A person of ordinary skill in the art would understand that the section

controller and switch controller of claim 1 are unconventional and each operates

together with the components of the claimed system in an unconventional way to

achieve improved throughput.

       45.     The claimed subject matter of claim 1 includes a selectively


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                     11
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 12 of 44




configurable switch fabric connected to memory sections and interconnected

interfaces based upon a routing algorithm.          A switch fabric is the physical

interconnection architecture that directs data from an incoming interface to an

outgoing interface. ’177 at 5:63-65.

       46.    In the ’177 and ’388 Patents, the term “configuration” encompasses the

various possible operating states of each component of the storage system. ’177 at

7:39-42. Operating states refer to operational states defined by parameters such as,

for example, how often a component (e.g., memory section) sends performance

statistics, the list of events that cause a component (e.g., memory section) to report

a fault alarm and the type of alarm reported. ’177 at 7:42-53.

       47.    The selectively configurable switch fabric of claim 1 may be changed

in response a detected fault. For example, a failed memory section is removed from

the fabric, and data is written to a different memory section to ensure throughput

remains above operational thresholds. Configuring the switch fabric in response to

fault detection marks an improvement to storage systems that existed before the

inventions claimed in the ’177 and ’388 Patents.

       48.    Claim 1 of the ’177 Patent includes a novel management system

capable of receiving fault messages from the memory section controllers and

removing from service the memory section from which the fault message was


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                  12
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 13 of 44




received and determining an algorithm for use by the switch fabric and execution by

switch controllers to maintain operation of the system.

       49.    A person of ordinary skill in the art would recognize the claimed

management system as a novel component of the claimed storage system having

fault-management functionality that was not known at the time of the invention. She

would also understand the fault-management functionality delivered by the

management system delivers the benefits and advantages described in the patents as

a marked improvement to storage system throughput and reliability.

       50.    For example, the management system is capable of performing fault

management by recognizing an operational failure of a memory section or part of a

memory section and re-mapping data to working memory sections. ’177 at 8:12-29.

       51.    Examples of bad block re-mapping functionality provided by the novel

management system are detailed in the specification (’177 at 8:30-49):


       For example, if the control processors 34 discover that block 65,000 in
       memory section 30-2 does not read correctly, the control processor 34
       may decide to remap block 65,000 in memory section 30-2 to block
       location 1,999,998 in memory section 30-2. The control processor 34
       may then direct the CDA 16 to read the data block and cause it to be
       written in location 1,999,998 in memory section 30-2. Once
       completed, the control processor 34 may inform the switches 22 and
       memory section 30-2 that block 65,000 may now be read from location
       1,999,998.




MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                13
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 14 of 44




       As another example of bad block remapping, if for example only one
       memory device on a memory section is faulty, a control processor 34
       in the management complex 26 may inform the section controller 54
       about the bad device, determine where the data on the faulty memory
       device is backed-up (e.g., CDA 16), and direct the backed-up data to
       be loaded into a replacement memory device on the same memory
       section or on a different memory section. In the latter case, the
       management complex also informs the switch about the data being
       relocated to a new memory section.
       52.    The management system of claim 1 did not exist in storage systems

before the inventions claimed in the ’177 and ’388 Patents.

       53.    Inclusion of the management system of claim 1 in the claimed storage

system architecture was unconventional at the time of the invention and materially

changes the operation of the other system components including the switches, switch

controllers, switch fabric, memory section controllers, and memory sections.

       54.    Conventional and well-known storage systems at the time of the

inventions claimed in the ’177 and ’388 Patents did not manage routing algorithms

in a management system distinct from a switch controller to centralize configuration

of a switch fabric.

       55.    A person of ordinary skill in the art would understand and recognize

the improvements delivered in the claimed system over the prior art systems. The

capability of the management system to change routing algorithms to direct

transactions to “healthy” memory sections and inactivate memory sections



MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                14
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 15 of 44




corresponding to the fault message delivers substantial advantages in operational

throughput and reliability of large-scale storage systems.

       56.    Advantages delivered by the claimed inventions include the

management system’s capability of “bringing new memory sections into service and

taking memory sections out of service independently of other functions that the

management complex performs and without materially affecting the operation of

other memory sections [] or adversely affecting the overall performance of the

storage hub.” ’177 at 7:64-8:2. One of ordinary skill in the art would recognize that

this functionality is particularly advantageous in the event that “a memory section []

has failed, then the faulty memory section [] may be replaced and a new one brought

into service.” Id. at 8:7-10.

       57.    The centralized fault management procedures claimed in the MNS

patents provide concrete improvements in operation. “[I]f for example, only one

memory device on a memory section is faulty, a control processor [] in the

management complex [] may inform the section controller [] about the bad device,

determine where the data on the faulty memory device is backed-up [], and direct

the backed-up data to be loaded into a replacement memory device on the same

memory section or on a different memory section.” Id. at 8:40-47. This functionality

achieves the inventors’ objective “to provide sufficient throughput for high-volume,


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                  15
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 16 of 44




real-time applications.” Id. at 2:3-5.

       58.    Claim 13 of the ’177 Patent is directed, generally speaking, to a method

of using a novel storage system by storing data in locations in a memory device in a

memory section, determining a routing algorithm for use by a switch controller to

configure a selectively configurable switch and providing the routing algorithm to a

switch controller, and detecting a fault in regard to data stored in the memory device

and transmitting a fault message to the management system, which in turn removes

the relevant memory section from service by changing the routing algorithm.

       59.    The process and series of steps recited in claim 13 was not conventional

or well-known at the time of the inventions claimed in the ’177 Patent.

       60.    Operating a storage system as recited in claim 13 was not possible

before the invention of the ’177 Patent because the system components used in the

method did not exist and using conventional, known storage system components

available at the time of the invention would not result in performance of the claimed

method.

       61.    Claim 13 of the ’177 patent recites:

              13. A method for use in a storage system, comprising:

       (a)    storing data in a storage locations in a memory device, the memory
              device included in a memory section;



MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                  16
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 17 of 44




       (b)    a management system determining a routing algorithm for use by a
              switch controller that executes software, including the routing
              algorithm, to configure a selectively configurable switch in connecting
              the memory section and an interface;

       (c)    the management system providing the determined routing algorithm to
              the switch controller and instructing the switch controller to execute the
              determined routing algorithm;

       (d)    the selectively configurable switch connecting the memory section to
              the interface based on the routing algorithm;

       (e)    detecting by a memory section controller a fault in regard to the data
              stored in the memory device and transmitting a fault message in
              response to the detected fault to the management system; and

       (f)    receiving the fault message at the management system; and the
              management system removing from service the memory section from
              which the fault message was received by changing the routing
              algorithm.

       62.    In the method of claim 13, a novel management system determines a

routing algorithm executed by a switch controller to configure a selectively

configurable switch in connecting the memory section where data is stored and an

interface.

       63.    Performance of the method of claim 13 configures a switch connecting

a memory section and interface.


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                    17
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 18 of 44




       64.    A person of ordinary skill in the art would understand the method of

claim 13 is substantially different than the making or use of the apparatus of claim 1

at least in part due to the recited detection by a memory section controller of a fault

in regard to the data stored in the memory device, which is not recited in claim 1.

       65.    Removing a faulty memory section from service, which is performed

by a management system by changing the routing algorithm, was not a routine or

conventional process at the time of the inventions claimed in the ’177 Patent because

management systems to the extent they existed at the time were incapable of

performing the claimed step.

       66.    A person of ordinary skill in the art would understand that claim 13 of

the ’177 Patent describes a process of using a storage system that delivers advantages

and operational benefits that was neither convention, well-known nor understood at

the time of the inventions as improving throughput and reliability of large-scale

storage systems.

       67.    Claim 1 of the ’388 Patent is directed to a storage system apparatus

featuring, among other structural requirements and functionality, memory sections,

switches including a switch controller that executes a routing algorithm configuring

a switch fabric, and a management system capable of: receiving fault messages;

inactivating memory sections corresponding to a fault message by changing the


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                   18
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 19 of 44




routing algorithm; and providing the determined routing algorithm to the switch

controller.

       68.    Claim 1 of the ’388 Patent is materially different than claim 1 of the

’177 Patent. “In this embodiment, the switch controller 202 and memory section

interfaces 208 need not be included in the switch 22, and the management complex

26 of the storage hub 10 exercises direct control over the switch fabric 206 and server

interfaces 204.” ’388 at 13:50-59.

       69.    ’388 Patent Fig. 7 illustrates the functional diagram of the system of

claim 1.




       70.    A person of ordinary skill in the art would recognize that claim 1 of the


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                   19
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 20 of 44




'388 Patent is directed to an improved large-scale storage management system for

delivering high-volume, real-time application memory access and fault

management.

       71.    ’388 Patent claim 1 represents an advance over the prior art by, among

other things, providing a memory section controller capable of detecting faults and

transmitting a fault message in response to detected faults, switches including a

switch controller and selectively configurable switch fabric connecting memory

sections based upon a routing algorithm, and a fault management system capable of

receiving fault messages from the memory section controllers and inactivating the

memory section corresponding to the received fault message by changing the routing

algorithm.

       72.    Conventional switches may be implemented in a switch fabric of

known type (e.g., “IP switch fabric, an FDDI switch fabric, an ATM switch fabric,

and Ethernet switch fabric, an OC-x type switch fabric, or a Fibre channel switch

fabric,” ’388 at 13:24-29); however, they are arranged, managed, and operated in an

unconventional and novel way according to ’388 claim 1.

       73.    In ’388 Patent claim 1, a novel switch controller executes a routing

algorithm promulgated by the management system, which is capable of determining

and changing the routing algorithm and instructing the switch controller to execute


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                20
           Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 21 of 44




the determined routing algorithm to accommodate and overcome faults in a memory

section.

       74.     In the event the section controller detects a fault (e.g., through the use

of the Header/Test interface 63, referring to '388 Patent Fig. 5), the controller may

transmit fault information such as time, component, and type of fault to the

management system. '388 at 12:54-58.

       75.     A person of ordinary skill in the art would understand that the section

controller and switch controller of claim 1 are unconventional and each operates

together with the components of the claimed system in an unconventional way to

achieve improved throughput.

       76.     The claimed subject matter of claim 1 includes a selectively

configurable switch fabric connected to memory sections and interconnected

interfaces based upon a routing algorithm.          A switch fabric is the physical

interconnection architecture that directs data from an incoming interface to an

outgoing interface. '388 at 5:65-67.

       77.     In the context of the claims, configuring the switch fabric encompasses

various operational states defined by parameters such as, for example, how often a

component (e.g., memory section) sends performance statistics, the list of events that

cause a component (e.g., memory section) to report a fault alarm and the type of


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                     21
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 22 of 44




alarm reported. ’388 at 7:39-53.

       78.    The selectively configurable switch fabric of ’388 Patent claim 1 may

be changed in response a detected fault. For example, a failed memory section is

removed from the fabric, and data is written to a different memory section to ensure

throughput remains above operational thresholds. Configuring the switch fabric in

response to fault detection marks an improvement to storage systems that existed

before the inventions claimed in the ’177 and ’388 Patents.

       79.    Claim 1 of the ’388 Patent includes a novel management system

capable of receiving fault messages from the memory section controllers and

removing from service the memory section from which the fault message was

received and determining an algorithm provided to a switch controller to configure

the switch fabric.

       80.    A person of ordinary skill in the art would recognize the claimed

management system as a novel component of the claimed storage system having

fault-management functionality that was not known at the time of the invention. She

would also understand the fault-management functionality delivered by the

management system delivers the benefits and advantages described in the patents as

a marked improvement to storage system throughput and reliability.

       81.    The management system of claim 1 is a novel structural component of


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                22
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 23 of 44




the claimed storage system and did not exist in storage systems before the inventions

claimed in the ’388 Patents.

       82.    Inclusion of the management system of claim 1 of the ’388 Patent in

the claimed storage system architecture was unconventional at the time of the

invention and materially changes the operation of the other system components

including the switches, switch controllers, switch fabric, section controllers, and

memory sections.

       83.    Before the ’388 Patent invention, storage systems did not manage

routing algorithms in a management system distinct from a switch controller to

centralize configuration of a switch fabric.

       84.    In the embodiment claimed in ’388 Patent claim 1, the communication

channel interface 46 (see Fig. 7, above) of the memory section 30 directly connects

to the switch fabric 206. This arrangement of the system components was not

conventional or well-known at the time of the inventions, and a person of ordinary

skill in the art would recognize this embodiment as novel at the time.

       85.    A person of ordinary skill in the art would understand and recognize

the improvements delivered in the system claimed in ’388 Patent claim 1 over the

prior art systems. The capability of the management system to change routing

algorithms to direct transactions to “healthy” memory sections and inactivate


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                 23
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 24 of 44




memory sections corresponding to the fault message delivers substantial advantages

in operational throughput and reliability of large-scale storage systems

       86.    Claim 2 of the ’388 Patent is directed to a method for use in a storage

system reciting steps that include storing data in locations in a memory device in a

memory section, determining a routing algorithm executed by a switch controller

that is provided by the management system to configure a configurable switch

connecting the memory section to an interface, detecting a fault associated with the

data in the storage locations in the memory device, and determining by the

management system in response to the detecting of a fault a new routing algorithm

that redirects data to a replacement memory device.

       87.    The process and series of steps recited in claim 2 was not conventional

or well-known at the time of the inventions claimed in the ’388 Patent.

       88.    Performing the method of claim 2 was not possible before the invention

of the ’388 Patent because the system components used in the method did not exist

and using conventional, known storage system components available at the time of

the invention would not result in performance of the claimed method.

       89.    Claim 2 of the ’388 patent recites:

              2. A method for use in a storage system, comprising:

       (a)    storing data in storage locations in a memory device, the memory


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                 24
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 25 of 44




              device included in a memory section;

       (b)    determining, by a management system, a routing algorithm for use by
              a switch controller that executes software, including the routing
              algorithm;

       (c)    providing, by the management system, the routing algorithm to the
              switch controller;

       (d)    executing, by the switch controller, the routing algorithm, to configure
              a configurable switch connecting the memory section to an interface;

       (e)    detecting a fault associated with the data in the storage locations in the
              memory device

       (f)    determining, by the management system in response to the detecting, a
              new routing algorithm that redirects data for the memory device to a
              replacement memory device; and

       (g)    providing the new routing algorithm to the switch controller.

       90.    In the method of claim 2, a novel management system determines a

routing algorithm executed by a switch controller to configure a selectively

configurable switch.

       91.    Performance of the method of claim 2 configures a switch connecting

a memory section and interface.

       92.    A person of ordinary skill in the art would understand the method of

claim 2 is substantially different than the making or use of the apparatus of claim 1



MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                    25
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 26 of 44




or the method of ’177 claim 13 at least in part due to the recited determining of a

routing algorithm by a management system and a new routing algorithm redirecting

data to a replacement memory device in response to detection of a fault associated

with the data in the storage locations in the memory device, which is not recited in

claim 1 of the ’388 Patent or claim 13 of the ’177 Patent.

       93.    Determining and providing a new routing algorithm by the

management system in response to a detected fault was not a routine or conventional

process at the time of the inventions claimed in the ’388 Patent because management

systems to the extent they existed at the time were incapable of performing the

claimed step.

       94.    Modifying a routing algorithm by a management system and providing

a new routing algorithm to a switch controller was neither a routine, conventional

nor well-known method at the time of the invention of the subject matter claimed in

’388 Patent claim 2. Conventional systems at the time of the invention were

incapable of operating as recited in claim 2.

       95.    A person of ordinary skill in the art would understand that claim 2

describes a process of fault detection and management that delivers advantages and

operational benefits that was neither well-known nor understood at the time of the

inventions as improving throughput and reliability of large-scale storage systems.


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                26
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 27 of 44




       96.    The claimed subject matter of the Asserted Patents is particularly

applicable to improve the operation of parallel processing technologies in big-data

distributed storage systems such as the Hadoop Distributed File System (HDFS).

       Hadoop Distributed File System

       97.    The Hadoop Distributed File System (HDFS) is used for storage and

processing of large data files across a cluster of storage hardware.

       98.    HDFS is a distributed, reliable, scalable and highly fault-tolerant file

system for data storage, and E*Trade uses HDFS for long-term storage of user and

content data that E*Trade analyzes to gain knowledge of user preferences and

behavior.

       99.    An HDFS instance may consist of hundreds or even thousands of

servers (DataNodes) that each store part of a large data file.

       100. HDFS features high fault tolerance and automatic fault recovery

making it suitable for deployment on commodity hardware and particularly valuable

to E*Trade for reliable access to data.

       101. Operational advantages of HDFS include efficient processing by

executing application instructions near the subject data. HDFS’s cluster design and

input/output pathing minimizes network congestion and increases throughput.

       102. HDFS handles big data, typically 10-100GB or more with diverse data


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                  27
           Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 28 of 44




types including structured and unstructured data, economically distributing the

computational load across multiple DataNodes.

       103. HDFS DataNodes are a cluster of computers capable of executing the

workload components such as storing HDFS data blocks and performing block

replication.

       104. Distributing the computing load across DataNodes requires multiple

servers having access to the data, and HDFS meets this need by ensuring that the

entire calculation process does not terminate when an error occurs within a HDFS

cluster.

       105. The NameNode is responsible for keeping track of file system metadata

including a list of blocks in an HDFS file and a list of DataNodes.

       106. MapReduce decomposes the processing task of a large data set query

for processing on multiple running nodes. As a result, E*Trade is able to analyze

massive datastores. For example, E*Trade is able to query terabytes of data for

specific actions.

       107. E*Trade’s Hadoop/HDFS deployment ensures data availability

because it is self-healing and fault tolerant.




MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                             28
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 29 of 44




       108. In the event of a fault (i.e., a lost DataNode), the NameNode consults

metadata, finds affected data, consults a Rack Awareness script, and instructs the

DataNode to replicate. This HDFS process is described pictorially below:




       109. In E*Trade’s implementation of HDFS, the NameNode manages the

file system namespace and regulates access to files by clients and DataNodes

manage storage attached to the nodes they run on.

                                         COUNT I

               INFRINGEMENT OF U.S. PATENT NO. 7,543,177

       110. MNS re-alleges and incorporates by reference the preceding paragraphs

as if stated here.

       111. E*Trade has and continues to infringe at least claims 1 and 13 of the

’177 Patent.

       112. E*Trade makes, uses, sells, offers for sale, and/or imports the E*Trade


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                               29
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 30 of 44




data lake using HDFS (the “Accused Instrumentalities”).

       113. The Accused Instrumentalities embody and practice the subject matter

claimed in the asserted claims of the ’177 Patent.

       114. Asserted claim 1 of the ’177 Patent recites a storage system,

comprising: one or more memory sections, including: one or more memory devices

having storage locations for storing data, and a memory section controller capable

of detecting faults in the memory section and transmitting a fault message in

response to the detected faults; one or more switches, including: one or more

interfaces for connecting to one or more external devices; a switch controller that

executes software, including a routing algorithm; and a selectively configurable

switch fabric connected to one or more memory sections and the one or more

interfaces and interconnecting the memory sections and the one or more interfaces

based on the routing algorithm stored in the switch controller; and a management

system capable of receiving fault messages from the memory section controllers and

inactivating the memory section corresponding to the fault message received by

changing the routing algorithm, and wherein the management system is further

capable of determining and changing the routing algorithm for use by the selectively

configurable switch fabric in interconnecting the memory sections and the one or

more interfaces, providing the determined routing algorithm to the switch controller,


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                 30
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 31 of 44




and instructing the switch controller to execute the determined routing algorithm.

       115. Asserted claim 13 of the ’177 Patent recites a method for use in a

storage system, comprising: storing data in a storage locations in a memory device,

the memory device included in a memory section; a management system

determining a routing algorithm for use by a switch controller that executes software,

including the routing algorithm, to configure a selectively configurable switch in

connecting the memory section and an interface; the management system providing

the determined routing algorithm to the switch controller and instructing the switch

controller to execute the determined routing algorithm; the selectively configurable

switch connecting the memory section to the interface based on the routing

algorithm; detecting by a memory section controller a fault in regard to the data

stored in the memory device and transmitting a fault message in response to the

detected fault to the management system; receiving the fault message at the

management system; and the management system removing from service the

memory section from which the fault message was received by changing the routing

algorithm.

       116. The Accused Instrumentalities, and HDFS implementations on

E*Trade data lake, are storage systems.

       117. A typical architecture of a Hadoop cluster features Slave nodes for


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                  31
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 32 of 44




storage and the NameNode that oversees and coordinates the data storage function.

       118. In normal operation, the Accused Instrumentalities implementing

HDFS store data blocks in a DataNode’s (memory section) local file system that

uses storage including memory devices (e.g., HDD, SSD). The memory devices

store data in physical storage locations (e.g., HDD sectors, SSD blocks).

       119. The Accused Instrumentalities include a management system that

determines a routing algorithm for use by a switch controller that executes software,

including the routing algorithm, to configure a selectively configurable switch in

connecting the memory section and an interface.

       120. In normal operation, the Accused Instrumentalities implementing

HDFS manage the HDFS NameSpace (e.g., by operation of the HDFS NameNode

daemon) and map data file names to sets of data blocks, map data blocks to specific

DataNodes, and map DataNodes to specific racks in the HDFS cluster.

       121. In the Accused Instrumentalities, NameNode NameSpace tables and

resultant NameNode instructions based on them (i.e. the I/O path a HDFS client uses

to read/write a specific data block) are routing algorithms used by the HDFS

NameNode (switch controller) that controls how specific HDFS I/O requests

traverse the HDFS cluster.

       122. Consistent with the asserted claims, the Accused Instrumentalities


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                 32
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 33 of 44




implementing HDFS achieve high fault tolerance by ensuring persistence of file

system metadata.

       123. In the accused HDFS instances, the HDFS namespace is stored by the

NameNode, which uses a transaction log called the EditLog to persistently record

every change that occurs to file system metadata.

       124. For example, creating a new HDFS file in the Accused Instrumentalities

causes the NameNode to insert a record into the EditLog. Changing the replication

factor of a file also causes a new record to be inserted into the EditLog. The

NameNode stores the EditLog, and the entire file system NameSpace, including the

mappings and system properties, is stored by the NameNode.




       125. The figure above provides a representative diagram of the switch

controller (NameNode), routing algorithm (metadata and file system), memory

section (DataNode N), and memory devices (devices labeled A, C).



MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                              33
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 34 of 44




       126. In the accused HDFS implementations, the NameNode daemon

determines the routing algorithm by processing the metadata tables in response to

HDFS client Read and Write operations (exemplified in the figures below).




MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                             34
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 35 of 44




       127. The Accused Instrumentalities include network switches.

       128. In large clusters, the Accused Instrumentalities spread the nodes across

multiple racks. Nodes of a rack share a switch, and these rack switches, which are

selectively configurable, are in turn connected by one or more core switches.

       129. In the Accused Instrumentalities, selectively configurable rack switches

connect HDFS data nodes (memory sections) to an interface.

       130. In the event of an HDFS I/O request, the rack switch routes the request

to the proper HDFS data node in accordance with the HDFS file system NameSpace

that includes the mapping of blocks to files.

       131. In normal operation of the Accused Instrumentalities, a memory section

controller (e.g., data node daemon) detects a fault in regard to data stored in the

memory device and a fault message is transmitted to the management system (e.g.,

HDFS NameNode) in response to the detected fault.

       132. During normal operation, each DataNode periodically sends a heartbeat

message to the NameNode. If a subset of DataNodes lose connectivity with the

NameNode, the NameNode detects the fault by the absence of a heartbeat message

and marks the affected DataNodes as dead and ceases forwarding any new I/O

requests to them. The NameNode tracks which blocks need to be replicated due to

a fault and initiates replication when necessary.


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                35
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 36 of 44




       133. By default, the heartbeat is transmitted every three seconds, set by

dfs.heartbeat.interval.

       134. In addition to detecting a fault by monitoring heartbeats, HDFS

DataNodes create threads that run a DataBlockScanner object that scans the data

blocks (and replicas) stored in the DataNode to detect faults.

       135. The Name Node daemon receives the fault message in the NameNode

(management system) due to either a disruption in heartbeats from a DataNode or

receipt of a DataBlockScanner report indicating a fault.

       136. During normal operation of the Accused Instrumentalities, upon

detecting a dead DataNode (e.g., a DataNode with no heartbeat) the NameNode

daemon (management system) bypasses the dead DataNode and instead sends I/O

requests to the other DataNodes storing replicas of blocks that were stored on the

dead DataNode. If a corrupted block is detected (e.g., via DataBlockScanner) the

NameNode daemon (management system) marks the block replica as corrupt and

then schedules a copy of the block to be replicated on another DataNode, which

results in an updated HDFS NameSpace (a new routing algorithm) so its replication

factor is back at the expected level. Thus, during normal operation, the management

system removes from service the memory section from which a fault message was

received by changing the routing algorithm.


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                               36
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 37 of 44




       137. E*Trade is on notice of the infringing products, services, features, and

how E*Trade operates the Accused Instrumentalities to perform the claimed

methods and use the claimed apparatuses.

       138. E*Trade’s infringing conduct has damaged MNS.

       139. E*Trade is liable to MNS in an amount that adequately compensates it

for Defendants’ infringement, which, by law, can be no less than a reasonable

royalty, together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                        COUNT II

               INFRINGEMENT OF U.S. PATENT NO. 7,958,388

       140. MNS re-alleges and incorporates by reference the preceding paragraphs

as if stated here.

       141. E*Trade has infringed and continues to infringe at least claims 1 and 2

of the ’388 Patent by making, using, selling, and/or offering to sell the Accused

Instrumentalities.

       142. The Accused Instrumentalities embody and practice the asserted claims

of the ’388 Patent.

       143. Asserted claim 1 of the ’388 Patent recites a storage system,

comprising: one or more memory sections, including one or more memory devices

having storage locations for storing data, and a memory section controller capable


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                   37
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 38 of 44




of detecting faults in the memory section and transmitting a fault message in

response to the detected faults; one or more switches, including one or more

interfaces for connecting to one or more external devices; a switch controller that

executes software, including a routing algorithm; and a selectively configurable

switch fabric connected to one or more memory sections and the one or more

interfaces and interconnecting the memory sections and the one or more interfaces

based on the routing algorithm; and a management system capable of receiving fault

messages from the memory section controllers and inactivating the memory section

corresponding to the fault message received by changing the routing algorithm, and

wherein the management system is further capable of determining the routing

algorithm for use by the selectively configurable switch fabric in interconnecting the

memory sections and the one or more interfaces, and providing the routing algorithm

to the switch controller.

       144. Asserted claim 2 of the ’388 Patent recites a method for use in a storage

system, comprising: storing data in storage locations in a memory device, the

memory device included in a memory section; determining, by a management

system, a routing algorithm for use by a switch controller that executes software,

including the routing algorithm; providing, by the management system, the routing

algorithm to the switch controller; executing, by the switch controller, the routing


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                  38
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 39 of 44




algorithm, to configure a configurable switch connecting the memory section to an

interface; detecting a fault associated with the data in the storage locations in the

memory device; determining, by the management system in response to the

detecting, a new routing algorithm that redirects data for the memory device to a

replacement memory device; and providing the new routing algorithm to the switch

controller.

       145. In normal operation of the Accused Instrumentalities, the management

system determines a new routing algorithm that redirects data for the memory device

to a replacement memory device in response to detecting a fault.

       146. During normal operation and upon detecting a dead DataNode (e.g., a

DataNode with no heartbeat) the NameNode daemon (management system)

bypasses the dead DataNode and sends I/O requests to other DataNodes storing

replicas of blocks that were stored on the dead DataNode. The NameNode then

schedules creation of new block replicas (to be stored on replacement memory

devices) which result in an updated HDFS NameSpace (new routing algorithm).

       147. Upon detecting a corrupted block (via DataBlockScanner) the

NameNode daemon (management system) marks the block replica as corrupt and

then schedules a copy of the block to be replicated (stored on replacement memory

devices) on another datanode, so its replication factor is back at the expected level.


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                  39
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 40 of 44




This results in an updated HDFS NameSpace (new routing algorithm).

       148. During normal operation, the DataBlockScanner object creates a list of

replicas that serves as the initial list of data blocks that it will scan for errors. When

the NameNode becomes aware that a block is corrupt, it updates its internal tables

to indicate that a block on a specific DataNode is corrupt and enters the corrupt

replica into a list of blocks needing additional replicas. Once the replica has been

created, the identity of the new replicas in this DataNode are sent to the NameNode.

       149. When the NameNode daemon detects a fault (e.g. a dead NameNode or

corrupt data block) an updating of the HDFS NameSpace is triggered that results in

updates to the NameNode NameSpace (a new routing algorithm provided to the

switch controller).

       150. E*Trade is on notice of the infringing products, services, features, and

how E*Trade operates the Accused Instrumentalities to perform the claimed

methods and use the claimed apparatuses.

       151. E*Trade’s infringing conduct has damaged MNS.

       152. E*Trade is liable to MNS in an amount that adequately compensates it

for E*Trade’s infringement, which, by law, can be no less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.




MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                      40
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 41 of 44




            NOTICE OF REQUIREMENT OF LITIGATION HOLD

       153. E*Trade is hereby notified they are legally obligated to locate, preserve,

and maintain all records, notes, drawings, documents, data, communications,

materials, electronic recordings, audio/video/photographic recordings, and digital

files, including edited and unedited or "raw" source material, and other information

and tangible things that E*Trade knows, or reasonably should know, may be relevant

to actual or potential claims, counterclaims, defenses, and/or damages by any party

or potential party in this lawsuit, whether created or residing in hard copy form or in

the form of electronically stored information (hereafter collectively referred to as

"Potential Evidence").

       154. As used above, the phrase “electronically stored information” includes

without limitation: computer files (and file fragments), e-mail (both sent and

received, whether internally or externally), information concerning e-mail

(including but not limited to logs of e-mail history and usage, header information,

and deleted but recoverable e-mails), text files (including drafts, revisions, and active

or deleted word processing documents), instant messages, audio recordings and files,

video footage and files, audio files, photographic footage and files, spreadsheets,

databases, calendars, telephone logs, contact manager information, internet usage

files, and all other information created, received, or maintained on any and all


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                     41
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 42 of 44




electronic and/or digital forms, sources and media, including, without limitation, any

and all hard disks, removable media, peripheral computer or electronic storage

devices, laptop computers, mobile phones, personal data assistant devices,

Blackberry devices, iPhones, video cameras and still cameras, and any and all other

locations where electronic data is stored. These sources may also include any

personal electronic, digital, and storage devices of any and all of Defendant's agents,

resellers, or employees if E*Trade’s electronically stored information resides there.

       155. E*Trade is hereby further notified and forewarned that any alteration,

destruction, negligent loss, or unavailability, by act or omission, of any Potential

Evidence may result in damages or a legal presumption by the Court and/or jury that

the Potential Evidence is not favorable to E*Trade’s claims and/or defenses. To

avoid such a result, E*Trade’s preservation duties include, but are not limited to, the

requirement that E*Trade immediately notify its agents and employees to halt and/or

supervise the auto-delete functions of its electronic systems and refrain from deleting

Potential Evidence, either manually or through a policy of periodic deletion.

                                PRAYER FOR RELIEF
       MNS prays for the following relief:
 a) A judgment be entered that E*Trade has directly and indirectly infringed one
     or more claims of the Asserted Patents;
 b) A judgment be entered that the Asserted Patents are valid and enforceable;


MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                   42
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 43 of 44




 c) An award of damages adequate to compensate MNS for E*Trade’s
     infringement up until the date such judgment is entered, including
     prejudgment and post-judgment interest, costs, and disbursements as justified
     under 35 U.S.C. § 284 and an accounting, if necessary, to adequately
     compensate MNS for E*Trade’s infringement;
 d) A judgment that MNS be awarded attorneys’ fees, costs, and expenses
     incurred in prosecuting this action; and
 e) A judgment that MNS be awarded such further relief at law or in equity as the
     Court deems just and proper.

                            DEMAND FOR JURY TRIAL
       MNS demands trial by jury for all issues so triable pursuant to Fed. R. Civ.
P. 38(b) and Civil L.R. 3-6(a).




MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                                43
        Case 1:21-cv-00947-ELR Document 1 Filed 03/05/21 Page 44 of 44




 Dated: March 5, 2021                   /s/Daniel A. Kent
                                        Daniel A. Kent
                                        dankent@kentrisley.com
                                        Tel: (404) 585-4214
                                        Fax: (404) 829-2412
                                        Stephen R. Risley
                                        steverisley@kentrisley.com
                                        Tel: (404) 585-2101
                                        Fax: (404) 389-9402
                                        KENT & RISLEY LLC
                                        5755 N Point Pkwy Ste 57
                                        Alpharetta, GA 30022

                                        Cabrach J. Connor
                                        (to be admitted pro hac vice)
                                        cab@connorkudlaclee.com
                                        Kevin S. Kudlac
                                        Georgia Bar No. 429946
                                        kevin@connorkudlaclee.com
                                        CONNOR KUDLAC LEE PLLC
                                        609 Castle Ridge Road, Suite 450
                                        Austin, TX 78746
                                        Telephone: 512.777.1254
                                        Facsimile: 888.387.1134

                                        Attorneys for Plaintiff
                                        Mobile Networking Solutions, LLC




MNS’S COMPLAINT FOR PATENT INFRINGEMENT – E*TRADE                          44
